Citation Nr: 9933092	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated at 70 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefit claimed on appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran is not shown to have gross impairment in 
thought or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, an inability to maintain 
personal hygiene, or be disoriented.  


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Codes (DCs) 9411, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has suffered an increase in 
disability.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The RO has rated the veteran's PTSD under DC 9411.  Under 
current psychiatric regulations for PTSD (which where in 
effect at the time the veteran filed his claim), a 10 percent 
evaluation may be assigned with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or with symptoms 
controlled by continuous medication.  A 30 percent evaluation 
will be assigned for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(1999).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In a June 1997 VA PTSD examination report, the veteran 
related that he was attending the Substance Abuse Treatment 
Program After Care, the PTSD Clinic, and a variety of medical 
clinics.  He reported that his wife had recently left him and 
he was living alone and had difficulty financially.  He 
reflected that he had difficulty controlling his anger, 
especially toward his wife and her children.  An on-going 
history of severe symptoms related to combat PTSD, a major 
depressive episode, and continued alcohol use were noted.  
Medications included Prozac, Trazodone, Klonopin, Buspar, 
Methadone, and insulin.  He revealed that he last worked in 
1985 and believed that he was unable to work due to his 
difficulty being around a lot of people, irritability, 
feelings of being on guard, and defensiveness.  He reported 
difficulty with sleep and nightmares, could not stay in place 
too long, felt suicidal, got along only with other vets, had 
trouble controlling his anger, had difficulty trusting 
others, thought about Vietnam a great deal which interfered 
with daily functioning, only bought cans of food for fear of 
being poisoned, had difficulty during thunderstorms, felt 
isolated, and lived in a neighborhood where guns were fired 
nearly every night which contributed to his difficulty 
sleeping and hypervigilance.

Mental status examination revealed that the veteran was 
pleasant and cooperative during the interview.  He was 
generally well groomed with a mild impairment in hygiene.  He 
exhibited a normal rate and flow of speech without evidence 
of gross cognitive distortion.  His affect was appropriate 
with a depressed mood.  He was fully oriented and denied 
hallucinations or symptoms consistent with psychotic 
episodes.  He admitted to recent suicidal ideation but 
reported that he did not plant to act on these thoughts 
because of the relationship with his grown son.  He described 
multiple PTSD symptoms and increased depressive symptoms.  
Psychological testing showed severe clinical depression, and 
the GAF was reported at 41.  The diagnoses included PTSD, 
major depressive disorder, alcohol dependence, and opiate 
dependence in full remission on agonist therapy.

In the most recent VA PTSD examination report dated in June 
1998, the veteran reported that things had deteriorated since 
his last examination.  He was still separated from his wife 
but an attempt had been made at reconciliation.  He lived 
alone but two doors down from his mother and sister, who were 
both ill.  He reported that he had only one friend, and spent 
most of his day watching television, cooking, or sleeping a 
few hours.  He had occasional contact with an adult son, but 
they did not have a good relationship.  He was in PTSD 
therapy once or twice a month, was followed for substance 
abuse, and received methadone maintenance treatment.  He 
denied alcohol or drug use.  He indicated that he had a 
variety of medical problems and was unemployed.  

Mental status examination revealed that he complained of 
depression and anger, had difficulty maintaining 
relationships, felt paranoid, and heard people walking in the 
halls.  The examiner noted that the veteran lived in a 
complex where drug traffic and prostitution was rampant and 
the veteran's perceptions of danger might have been accurate.  
The veteran was casually dressed and of adequate hygiene.  He 
was fully oriented, his speech was spontaneous, although 
slightly under articulated.  There was no evidence of gross 
cognitive dysfunction, but the veteran related that he felt 
absent minded.  His affect was average, and he denied current 
suicidal or homicidal ideation.  He denied psychotic symptoms 
and there was no evidence of thought disorder in his speech.  
The examiner noted that the veteran displayed a full range of 
PTSD symptoms, including recurrent and intrusive thoughts, 
dreams of Vietnam, psychological distress, avoided thinking 
of Vietnam, and feelings of detachment, among others.  The 
diagnostic impression included PTSD, moderate to severe, 
major depressive disorder, in remission, alcohol dependence, 
in early remission, and polysubstance dependence, in 
sustained remission.  The GAF was reported at 48.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 70 percent 
rating for PTSD is warranted at this time.  

As noted above, a 100 percent evaluation would only be in 
order with gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Although the record clearly demonstrates that the veteran 
experiences certain occupational and social impairment with 
deficiencies in several areas, including sleep disturbances, 
irritability, lack of socialization, etc., it does not rise 
to the level of a 100 percent psychiatric disability.

Specifically, although the veteran has reported thoughts of 
suicide in the past, there is no evidence of attempts or 
hospitalizations for attempted suicide.  He appears to have 
reasonably routine activities of daily living, although he 
reports that he seldom socializes.  In addition, there is no 
indication of gross impairment of thought process as 
evidenced by the absence of gross cognitive dysfunction.  
Moreover, he denied psychotic symptoms and, to the extent he 
felt hypervigilant, the examiner suggested that this might be 
appropriate given the veteran's living situation.  The 
evidence further indicated that he was fully oriented, 
although he felt more "absent minded."  He reported 
episodes of irritability and outburst of anger but denied 
suicidal or homicidal ideation.  

Further, there was no evidence that the veteran was unable to 
attend to his personal appearance and hygiene.  Moreover, he 
was able to maintain a reasonable relationship with his 
mother and sister and at least one friend and was able to 
remember their names and his name.  The Board notes that the 
veteran's most recent GAFs were listed at 41 and 48, 
respectively, indicating serious symptoms or serious 
impairment in social, occupational, or school functioning.  
Nonetheless, the Board finds that the current 70 percent 
rating contemplates a serious disorder and a higher 
evaluation is not warranted based on the GAFs alone.  
Finally, although the veteran is noted to be on psychiatric 
medications and under regular therapy, there appears to be no 
recent psychiatric hospitalizations and no recent trouble 
with the law.  For those reasons, the Board finds that the 
veteran does not meet the criteria for a 100 percent 
disability rating.

The Board has considered the veteran's written statements 
that his PTSD is worse than currently evaluated.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.


ORDER

The claim for entitlement to an increased evaluation for 
PTSD, currently evaluated at 70 percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

